Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent violated DR 7-104(A)(l) by communicating directly with adverse parties represented by counsel about the subject of the representation without their counsel’s consent. As in comparable cases involving a violation of DR 7-104(A)(l), a public reprimand is an appropriate sanction. See Cleveland Bar Assn. v. Rossi (1998), 81 Ohio St.3d 195, 690 N.E.2d 501; Trumbull Cty. Bar Assn. v. Makridis (1996), 77 Ohio St.3d 73, 671 N.E.2d 31; Toledo Bar Assn. v. Savage (1995), 74 Ohio St.3d 183, 657 N.E.2d 507. Accordingly, respondent is hereby publicly reprimanded. Costs taxed to respondent.

Judgment affirmed.

Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., not participating.